Citation Nr: 1541187	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1989 to October 1993.  He also had subsequent periods of active and inactive duty in the Navy Reserves, including service from April 5, 2009, to September 30, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 decision issued by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The probative evidence of record raises a reasonable doubt as to whether the Veteran's service from April 5, 2009, to September 30, 2009, was active duty service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for basic eligibility for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311(b)(2) (West 2014); 38 C.F.R. § 21.9520(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2015).

Nevertheless, in this decision, the Board grants entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38 (post-9/11 GI Bill benefits), which constitutes a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.

The Veteran seeks educational benefits payable under Chapter 33 (or the post-9/11 GI Bill), which was made effective in August 2009.  38 C.F.R. § 21.9500 (2015).  An individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on "active duty service" after September 10, 2001, if he or she serves a minimum of 90 aggregate days, excluding entry level and skill training, and, after completion of such service, is released from service characterized as honorable for further service in a reserve component.  38 C.F.R. § 21.9520(a); see 38 U.S.C.A. § 3311(b)(8)(A), (c)(3).

For the Post-9/11 GI Bill, creditable active duty has various meanings.  For members of the regular components of the Armed forces, qualifying active duty service is full time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. § 3301(1)(B).

For the purposes of the 38 U.S.C.A. Chapter 33, the regulatory definition for active duty service is found under 38 C.F.R. § 21.9505 and similarly reads that "active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(g), 12302, or 12304."  This regulation provides exclusions for "active duty" and, in pertinent part, excludes any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.  

In pertinent part, 10 U.S.C. 12103(d) reads that a non-prior-service person who is qualified for induction for active duty in an armed force and who is not under orders to report for induction into an armed force under certain provisions may be enlisted into the Army National Guard or the Air National Guard, or as a Reserve for service in the Army, Navy, Air Force, Marine Corps, or Coast Guard reserve for a term of not less than six years nor more than eight years.  

In this case, the evidence shows the Veteran applied for education benefits under the Post-9/11 GI bill in February 2013.  In March 2013, the RO in Muskogee, Oklahoma, informed him that he was entitled to benefits under the Post- GI Bill and noted that his entitlement was based upon service from September 7, 2007, to September 18, 2007 (12 days), and from April 5, 2009, to September 30, 2009 (179 days).  After the Veteran submitted his enrollment certificate, the RO sought to confirm his qualifying service.  In January 2014, a VA liaison to the Department of Defense (DOD) provided an email indicating that "the Veteran does not have any qualifying Title 10 or Title 32 service."  Notably, the VA/DOD liaison did not indicate what evidence or periods of service were considered in making this determination or provide any further comment or rationale.  Nevertheless, in January 2014, the St. Louis RO informed the Veteran that his Post-9/11 benefits were previously approved in error and the current appeal ensued.  

In turning to the merits of this claim, the Board notes that the following facts are not in dispute: the Veteran served in the Navy Reserves after September 10, 2001, including as particularly relevant to this appeal, 179 days of service from April 5, 2009, to September 30, 2009.  

The DD Form 214, Certificate of Release or Discharge from Active Duty, and official Orders that apply to the period of service from April to September 2009 indicates that this service was "active duty for training."  The DD Form 214 and official Orders do not indicate whether the Veteran was called or ordered to such duty under sections 688, 12103(d), 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; nor do they indicate that this service was entry level or skills training.  However, information reports included in the record do not reflect that the Veteran had any periods of basic or skills training which would be excluded for qualifying service periods.  Moreover, despite the lack of information regarding the authority under which the Veteran was ordered to duty, the Board finds it is not likely he was called to duty under 10 U.S.C. 12103(d) for this period of service, as he had prior service.  

The evidentiary record includes an Annual Statement of Service History from the Navy Personnel Command, which details the Veteran's Reserve and Regular Component Service from October 1989 to December 2012 and documents the points he received for inactive and active duty service each year.  Notably, active points are separated into two categories: active duty and active training (AT)/active duty training (ADT).  In this context, the Board finds probative that the Annual Statement of Service History reflects that the Veteran's Reserve Component Service from March 24, 2009, to March 23, 2010, included 179 days (points) of active duty, with an additional four days (points) of AT/ADT.  

While the DD Form 214 and official Orders that apply to the Veteran's service from April to September 2009 indicate that such service was "active duty for training," the Annual Statement of Service History raises a reasonable doubt as to whether the Department of Navy characterized and considered this period of service as "active duty."  Indeed, the Board finds probative that the Veteran received 179 points for active duty March 24, 2009, to March 23, 2010, and his period of service from April to September 2009 totaled 179 days.  The Board also finds probative that there is no authoritative evidence of record, including as identified in the January 2014 email from the VA/DOD liaison, which supports a finding that this period of service was not, in fact, qualifying active duty service, particularly given the initial finding that the Veteran was entitled to educational assistance benefits based upon this period of qualifying service.  

In sum, the evidence of record raises a reasonable doubt as to whether the Veteran's 179 days of service from April 5, 2009, to September 30, 2009, was "active duty," and there is no indication that this service involved basic or skills training or was authorized under 10 U.S.C. 12103(d).  Moreover, the DD Form 214 shows the Veteran received an honorable discharge upon completion of his service from April to September 2009 and the Annual Statement of Service History shows that he went on to serve in a reserve component.  

Therefore, the Board will resolve all reasonable doubt in favor of the Veteran and find that he is eligible for Chapter 33 educational assistance benefits based on this service.  

This decision is limited to whether the Veteran is basically eligible for Post-9/11 GI Bill educational assistance benefits, based on his military service from April to September 2009.  Any further determination as to the appropriate rate for such benefits will be promulgated by the RO.  


ORDER

Basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


